Citation Nr: 0006638	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  95-28 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to June 
1984 and from October 1988 to June 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Cheyenne, Wyoming, 
Denver, Colorado, and Reno, Nevada.  


FINDINGS OF FACT

1.  No competent medical evidence has been submitted to show 
that the veteran has a current left knee disorder which is 
due to disease or injury in service or is due to inservice 
aggravation of a pre-existing disease or injury.  

2.  No competent medical evidence has been submitted to show 
that the veteran has a current right knee disorder which is 
due to disease or injury in service or is due to inservice 
aggravation of a pre-existing disease or injury.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for a left knee disorder.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
service connection for a right knee disorder.  38 U.S.C.A. 
§ 5107 (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran reports that when she was fourteen years old, she 
was hit by a car, which caused some damage to her lower legs, 
particularly on the right.  Plates and pins were placed on 
both knees, but they were removed prior to her entering 
military service.  Private records dated in 1977 and 1978, 
prior to service, are of record.  They show that the veteran 
was treated for a fracture of the right tibia and fibula in 
1972.  She underwent an open reduction internal fixation with 
screws.  The metal was removed in January 1978.  

Service medical records (SMRs) available for review include a 
January 1979 record which notes that the injury mentioned 
above was at the mid third of the right tibia and fibula.  
There was full range of motion of the right leg, and the 
fracture was described as healed and asymptomatic.  In July 
1979, the veteran was seen for a bruised left knee after 
falling down some stairs.  In August 1978, she was seen for a 
large superficial abrasion of the right knee after playing 
softball.  Nor further treatment for knee injuries was shown 
during the first period of service.  

Upon reentrance examination in July 1987, the history of 
injury to the right leg when she was fourteen years old was 
noted.  The knee was described as "ok."  X-ray of the right 
leg was interpreted as showing a well healed fracture that 
was asymptomatic.  Discharge examination in May 1989 reported 
complaints of recurrent edema in the right leg but no chronic 
left or right knee disorder was noted.  

Postservice records reflect that in May 1991, the appellant 
reported a recent increase in right knee symptoms.  Her right 
knee complaints included pain, aching, and popping under the 
kneecap, occasional swelling.  These symptoms were worse with 
kneeling, sports, and stairs, and had also worsened since the 
previous December when she had moved to an apartment that was 
several flights up.  An X-ray examination was interpreted as 
normal.  The examiner's impression was patellofemoral 
compression syndrome with chondromalacia.  Medication and 
exercises were prescribed.  She returned in June 1991 and 
reported significant improvement.  

A private report from June 1995 reflects complaints of pain 
in both knees, right somewhat greater than the left.  The 
examiner noted that the appellant said that she had been 
symptomatic in both knees since treatment by beginning 
treatment with the examiner in 1991, although it was noted 
that her initial complaints only pertained to the right side.  
She denied any injury or unusual activity.  She said that her 
knees made noise and felt like they were "being hit by 
baseball bats."  The pain was anterior in location.  It was 
worse with flexion activity such as climbing stairs, squats, 
or when kneeling.  It was accompanied by episodic, mild 
swelling if she was on her feet a lot.

The examiner noted that her primary concern was that she had 
been turned down for a job due to her knee problems.  
Examination showed a slight tendency of the patellae to 
laterally tilt.  There was a slight increase in the Q angle 
bilaterally.  There was moderate patellofemoral crepitus, 
greater right than left.  She experienced pain with 
patellofemoral pressure and tenderness over the patellar 
facets.  The examiner's impression was of patellofemoral 
compression syndrome with chondromalacia patella, bilateral, 
right greater than left.  

On VA examination in August 1994, the appellant complained 
that her knees were starting to hurt more, particularly on 
the right.  Examination showed moderate to severe crepitus on 
the right knee without swelling but with tenderness when 
going through the whole range of motion.  The range of motion 
was from 0 to 135 degrees bilaterally.  The ligaments 
appeared to be stable with a negative Lachman's sign.  The 
lateral joint line on the right side was tender as was the 
lateral aspect of the patella.  The assessment was history of 
knee injury secondary to being hit by a car with what 
"sounds like" some progression of the right knee disease.  

At a personal hearing in November 1995, the veteran testified 
in support of her claim.  She stated that she injured her 
knees in a fall down some stairs during 
service.  She also reported that she suffered knee injury 
while playing softball and performing her duties as an army 
medic.  She received conservative treatment in the Air Force 
and essentially none in the Army.  Currently, she experienced 
knee pain with climbing stairs and carrying weight.  She said 
that she had been denied employment as a postal service 
letter carrier due to her knee problems.  She related that 
her knees popped with a give away reaction.

The examiner opined that she was not a candidate for the 
postal service job.  She was again instructed in isometric 
and short arc quadriceps exercises.  

Pertinent Laws and Regulations

A person filing a claim for VA benefits has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded." 38 
U.S.C. § 5107(a); see Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  The Court has held that for a claim to be well 
grounded, it must be accompanied by supportive evidence and 
that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (quoting 38 U.S.C. 
§ 5107(a)).  A well-grounded claim generally requires (1) 
medical evidence (diagnosis) of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence of a nexus between an in-service 
injury or disease and the current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
affirmed per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting the definition of a well-grounded claim 
set forth in Caluza).  Where the determinative issue involves 
medical causation, competent medical evidence is required for 
the claim to be well grounded.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994).

The other applicable statutes, regulations, and precedents 
necessary for the disposition of this case are as follows:
	
For the purposes of section 1110 of this 
title, every veteran shall be taken to 
have been in sound condition when 
examined, accepted, and enrolled for 
service, except as to defects, 
infirmities, or disorders noted at the 
time of the examination, acceptance, and 
enrollment, or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed before 
acceptance and enrollment and was not 
aggravated by such service.

38 U.S.C.A. § 1111. 

Section 1153 of title 38, U.S.C.A., provides:
	
A preexisting injury or disease will be 
considered to have been aggravated by 
active military, naval, or air service, 
where there is an increase in disability 
during such service, unless there is a 
specific finding that the increase in 
disability is due to the natural progress 
of the disease.

38 U.S.C. § 1153. 

The Court has held that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, not just the symptoms, has 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991). 

When the veteran submits a well-grounded claim, VA must 
assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  In October 1996, the Board remanded 
the case for further development in an attempt to assist the 
veteran in developing his claim.  Sufficient information has 
been obtained such that no further assistance to the veteran 
is required in order to comply with the provisions of 
38 U.S.C.A. § 5107(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  


Analysis

Right Knee

The preservice injury resulting in a fracture to the right 
tibia and fibula was noted on the January 1979 examination 
when the veteran was found qualified for entrance into 
service.  Thus the presumption of soundness is not for 
application.  Even if that presumption were for application, 
the pre-service treatment records clearly and unmistakably 
show a pre-existing right leg disability.  See 38 U.S.C.A. 
§ 1111 (West 1991).

In order for a claim for service connection for a pre-
existing disability to be well grounded, there must be 
competent evidence that the disability was aggravated in 
service and that there is a nexus between that disability and 
a current diagnosis.  Maxson v. West, 12 Vet. App. 453 
(1999).

The question then, is whether the pre-existing right tibia 
and fibula fracture underwent a permanent increase in 
severity during service, or there is competent evidence of a 
superimposed right knee disability that was incurred in 
service and is currently disabling.

A private physician has linked the veteran's current right 
knee disability to the pre-existing injury.  However, there 
is no competent evidence of a permanent increase in 
disability during service.  In the report of medical history 
completed for separation from service it was noted that the 
veteran had fractured her tibia and fibula prior to service, 
and that she had experienced recurrent edema of the right 
leg.  This notation does not suggest any change in the 
veteran's disability during service.  Indeed, the pre-service 
medical records contain reports of edema.  At the time of the 
veteran's separation from service, she reported that she was 
in excellent health and her lower extremities were reported 
to be normal.  

The veteran initially sought post service treatment for her 
pre-existing right leg disability, approximately two years 
after separation from service.  At that time, she reported 
that her right knee disability had been aggravated by factors 
occurring after her service separation.  Significantly, no 
medical professional has found that the pre-existing right 
leg disability was aggravated in service.  Therefore, the 
Board concludes that there is no competent evidence that the 
pre-existing right knee disorder was aggravated in service.

As noted above, the veteran was seen in 1979 for a large 
superficial abrasion of the right knee that occurred while 
playing softball.  There is no competent evidence linking any 
current right knee disability to the abrasion in service.

For these reasons the Board must conclude that the claim for 
service connection for a right knee disability is not well 
grounded and must be denied.

Left Knee Disability

The record contains competent evidence of a current left knee 
disability in the form of the findings reported in the post 
service medical records.  There is also evidence of an 
inservice injury in the form of the service medical record 
showing that she had a bruised left knee following a fall in 
1979.  The missing element in the veteran's claim is any 
competent evidence linking a current left knee disability to 
service.

The veteran has seemed to contend that her left knee 
disability is related to her right knee disability.  Assuming 
that the medical evidence did show such a relationship, she 
would still not be entitled to service connection, because 
the right knee disability is not service connected.  In any 
event, the record does not contain competent evidence of a 
nexus between the right and left leg disabilities.

In the absence of competent evidence of a nexus between a 
current left knee disability and service, the claim is not 
well grounded and must also be denied.

Duty to Assist

The Board notes that in the February 2000 Informal Hearing 
Presentation, the veteran's national representative maintains 
that M21-1 provisions indicate that the claim must be fully 
developed prior to determining whether the claim is well-
grounded, and that this requirement is binding on the Board.  
The Board is required to follow the precedent opinions of the 
United States Court of Appeals for Veterans Claims (Court).  
38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 Vet. App. 
8, 14 (1991).  Subsequent to the revisions to the M21-1 
manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the Court 
held that the Board is not required to remand a claim for 
additional development, in accordance with 38 C.F.R. § 19.9, 
prior to determining that a claim is not well-grounded.  The 
Board is not bound by an administrative issuance that is in 
conflict with binding judicial decisions, and the Court's 
holdings on the issue of the VA's duty to assist in 
connection with the well-grounded claim determination are 
quite clear.  See Bernard v. Brown, 4 Vet. App. 384, 394. 
(1993); 38 C.F.R. § 19.5.  The Board has determined, 
therefore, that, in the absence of well-grounded claims, the 
VA has no duty to assist the veteran in developing her case.

The veteran's representative contends that pursuant to the 
Veterans Benefits Administration Manual M21-1 (M21-1), VA has 
a duty to assist him in developing the evidence relevant to 
his claim, regardless of whether the claim is well grounded.  
The veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
requests that the claim be remanded in order to fulfill this 
duty to assist.  

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  The 
Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well-grounded claim 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.  The Court specifically 
invalidated the provisions of M21-1, Part VI, Para. 2.10(f), 
relied upon by the veteran's representative in the instant 
case.

In VBA Letter 20-99-60 (August 30, 1999), the Veterans 
Benefits Administration announced that effective immediately 
ROs must determine that a claim is well grounded prior to 
offering assistance in the development of that claim.

The Board has determined, therefore, that, in the absence of 
a well-grounded claim, VA has no duty to assist the veteran 
in developing her case.



ORDER

Service connection for a left knee disorder is denied.  


Service connection for a right knee disorder is denied.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

